MORROW, Presiding Judge.
The relator, Tom Louis Johnson, was charged with and convicted of the theft of a pistol. He plead guilty to the offense charged. There was entered in his behalf the plea that he should be given the benefit of the law relating to a delinquent child. He was accordingly sentenced to serve a term of two years in the State Juvenile Training School at Gatesville. No appeal was taken from the conviction in the County Court of Bastrop County. Subsequently the relator presented as a ground for his release that, as a matter of fact, he was not a delinquent child but was over the age of seventeen years. On the hearing of an application for a writ of habeas corpus a judgment was entered against the contention of the relator and he was remanded to the custody of the Superintendent of the State Juvenile Training School.
Relator contends upon this appeal that he was entitled to discharge from his detention under a writ of habeas corpus. His contention is met by that of the State to the effect that the matter having been settled upon a trial in due form, the relator is not in a position to raise the same question, that is, the question of age, in a habeas corpus proceeding. See Ex parte McKay, 82 Texas Crim. Rep., 221; Ex parte Fisher, 28 S. W. (2d) 561; Ex parte Wells, 14 S. W. (2d) 1027; Ex parte Wilcox, 79 S. W. (2d) 321. The conclusion of the District Court of Coryell County that the judgment of the County Court of Bastrop County was final and conclusive is regarded as sound and precludes the relator from further prosecution of his appeal.
The judgment remanding the relator is therefore affirmed.

Affirmed.